Case 2:19-cv-14282-BRM-JAD Document 22 Filed 02/14/20 Page 1 of 1 PagelD: 110

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Mame ang Addressi:
none , none
Kilduff Law Office
181 Devine Street
San Jose, CA 95110
ATTORNEY FOR Nome}: Defendant

TELEPHONE NO.: FOR COURT USE ONLY

408-279-4400

 

Ret. No. of File No,

 

 

insert nares of court, judicial district or branch court, J any:
United States District Court, District of New Jersey

Washington, NJ NA

 

 

PLAINTIFF:

Highland Capital Corp

 

DEFENDANT:

Matthew E. Pasto, MD et al

 

DATE:

PROOF OF SERVICE

 

 

THE: DEP TION: CASE NUMBER:

2:19-CV-14282

 

 

 

 

 

1. At the time of service | was a citizen of the United States, over 18 years of age and not a party to this action, and | served copies of.

Notice of Removal of Action; Complaint; Third

Party Complaint; Civil Action Summons; Summons on a Third-Party

Compaint (James M. Drury); Summons on a Third-Party Compaint (National Medical Partners); Summons on a Third-
Party Compaint (Life Saving Images, Inc.); Summons on a Third-Party Compaint (Martha Drury); Summons on a
Third-Party Compaint (Sacramento Valley Affiliate of the Susan G. Komen Breast Cancer Foundation, Inc.)

2. Party Served: Martha Drury
3. Person Served: party in item 2
a. Left with: "John Doe" (W/M/40/5'10"/200!bs) - Co-Occupant
4. Date & Time of Delivery: 41/07/2019 4:55PM
759 Bourne Court

5. Address, City and State:

Danville, CA 94506

6. Manner of Service:

By leaving the copies with or in the presence of "John Doe" (W/M/40/5'10"/200ibs) , a
competent member of the household (at least 18 years of age) at the dwelling house or usual

place of abode of the person served. | informed him/her of the general nature of the papers. |
caused the copies to be mailed {if applicable). A declaration of mailing is attached.

Fee for Service: $ 125.50

 

Registered California process server.
County: Alameda

Registration No.: 1419

Expiration: = Joshua Hutchinson
One Legal - 194-Marin

1400 North McDowell Bivd, Ste 300
Petaluma, CA 94954
$1549 1-0608

+t
America and the State of California that the foregoing is true and correct and
that this declaration was executed on 11/26/2019 at Petaluma, California.

Josiah, varicrNsoll

 

Signature:
Joshua Hutchinson

OL#: 14001540
